Title: Minutes of the Board of Visitors of the Central College, 11 May 1818
From: Board of Visitors of the Central College,Madison, James,Jefferson, Thomas,Cocke, John Hartwell,Cabell, Joseph C.
To: 


Charlottesville. 11 May. 1818.
At a regular meeting of the Visitors of the Central College on 11th. May 1818, at which Thomas Jefferson, James Madison, John H. Cocke, & Joseph C. Cabell, were present, it was agreed, that it being uncertain whether Thomas Cooper would accept the Professorship of Chemistry, in the event of his not doing so, it would be expedient to procure a Professor of Mathematicks. It was also agreed to allow the Proctor of the College the sum of two hundred dollars for the present year.
James Madison
Th: Jefferson
J. H. Cocke
Joseph C. Cabell.
